THE COURT.
The defendant was found guilty of murder in the first degree, and on October 24, 1932, in conformity with the recommendation of the jury, was sentenced *Page 123 
to imprisonment for life in the penitentiary. Execution of sentence was stayed for one day. Written notice of appeal was given, and counsel representing the defendant up to that time thereupon withdrew from the case. Approximately three months later and on January 10, 1933, counsel now appearing for defendant presented a motion on behalf of the defendant, under section 473 of the Code of Civil Procedure, asking that defendant be relieved of his default in failing to comply with the legal requirement of demanding a transcript on appeal; and on January 25, 1933, said motion was granted. Thereafter the clerk's and reporter's transcripts consisting of more than 300 pages were prepared and certified, and later filed in this court. [1] At the time the appeal was called for hearing in this court oral argument on behalf of defendant was waived and permission was given to file a brief. However, no brief of any kind has been presented or filed. The evidence contained in the reporter's transcript is amply sufficient to sustain the verdict of the jury; and it follows, therefore, in the absence of any attempt whatever on the part of defendant's counsel to point out any error in the record, that the judgment of conviction and the order denying the motion for new trial should be and they are hereby affirmed.